Application for injunction and stay of orders of the United States District Court for the Middle District of Louisiana, case No. 86-435-A, presented to Justice Scalia, and by him referred to the Court, granted in part. Louisiana state officials are enjoined from holding elections scheduled for November 6 and December 8, 1990, for judicial offices created by acts which the District Court found had not been precleared in violation of § 5 of the Voting Rights Act of 1965, 79 Stat. 439, as amended, 42 U. S. C. § 1973c. Specifically, these judgeships are those listed in Part II of the District Court’s order of October 22, 1990, pp. 3-4, excepting Division B of the 20th Judicial District, which the District Court upon reconsideration found to have been precleared. See order of October 31, 1990, p. 15, n. 42. In all other respects the application is denied.
This order is further conditioned upon the timely docketing of a statement as to jurisdiction in the above-entitled appeal. If such a statement as to jurisdiction is filed, this order is to remain in effect pending this Court’s action on the appeal. If the judgments are affirmed, or the appeal is dismissed, this order shall terminate automatically. In the event probable jurisdiction is noted, or the *954judgments are vacated or reversed, this order shall remain in effect pending the sending down of the judgment of this Court.
Justice White dissents.